EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 1 of Claim 1 currently recites ‘Apparatus, comprising:’ is amended to recite ‘An apparatus, comprising:’
Line 1 of Claim 12 currently recites ‘Apparatus, comprising:’ is amended to recite ‘An apparatus, comprising:’
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art of record is Govari et al. (US 2015/0122149), Gouge et al. (US Patent No. 6067371), and Sri-Jayantha et al. (US 2006/0013281). While these references discloses methods for acquiring temperature signals at respective locations of a biological tissue and creating a temperature distribution map, these references fail to teach assigned arbitrary temperatures to functioning and malfunctioning sensors and producing an error distribution map that is then overlaid on top of the temperature distribution map. This distinguishes the claimed invention over the prior art and allows for better graphical display of information during a medical procedure to quickly comprehend the measurements and make adjustments as necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791